DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on September 28, 2021, after Final Rejection in the Final Office Action of July 19, 2021 (“FOA”).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action, or the FOA, has been withdrawn pursuant to 37 CFR 1.114.  Furthermore, Applicant filed a submission accompanying the RCE, also on September 28, 2021, which has been entered.
Non-Final Office Action
This Office Action responds to Applicants’ “REQUEST FOR CONTINUED EXAMINATION” filed on September 28, 2021 (“Amendment”) as the RCE’s submission.  
                                                                Status of Claims
In the Amendment, claims 1 & 11 have been currently amended, claims 18-20 have been previously cancelled, and claims 2-10, 12-17 & 21-22 have been previously presented. As a result, the 35 U.S.C. 112(b) rejection of claims 4, 11-17 & 22 made in the NFOA has been withdrawn as overcome, yet new such rejections arise, as seen below. 
Thus, claims 1-17 & 21-22 are pending and have been examined. The rejections to the claims and response to Applicants’ arguments are set forth below.

Examiner Suggestions
Examiner suggests for the below noted claim limitations to be amended for improvement to the claim’s form and provide better consistency.
As to claim 1, the limitation “an independent application a reporting protocol” (in the paragraph beginning “a mobile data storage device…” should be “an independent application containing a reporting protocol” (containing can also be replaced with having, with, etc.).
As to claim 11, the “and” in “storing on a mobile data storage device…payment sources; and” should be removed because “utilizing the mobile processor…a) identifies….b) determines…wherein the reporting protocol…wherein the first payment amount…wherein the one or more additional payment amounts are determined based on the first payment amount;” is not the last step of the method.
Also for claim 11, should there be a semicolon and indent space between “interfacing the mobile data storage device with the point of sale terminal” and “receiving at the mobile data storage device or the point of sale terminal…” because they appear to be different, discrete method steps? Most likely the limitations recited should be “interfacing the….point of sale terminal;” and then spaced down to the next paragraph and then indented, “receiving at the mobile data storage device…”.
Further for claim 11, a semicolon should replace the comma in “interfacing the mobile data storage device…a single payment authorization instruction from the customer, and” to recite “interfacing the mobile data storage device…a single payment authorization instruction from the customer; and” because the subsequent paragraph is the last claim method step.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 11-17 & 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claim 11, the limitation “a first payment source” in “information associated with a first payment source stored on the mobile data storage device” (in the paragraph beginning a) identifies a first payment amount…”) lacks proper antecedent basis because the limitation “storing on a mobile data storage device via a mobile processor information associated with a first payment source” was recited previously, hence there exists indefiniteness and confusion as to whether this second recitation of “a first payment source” is the same, or different “first payment source” than the previous first recitation of the same limitation. If the former (the recitations refer to the same thing), then this latter recited limitation should be amended to recite “the first payment source”. If the latter (the recitations refer to different things), then a clarifying amendment should be made to the latter recitation, e.g., “a second payment source”.
The dependent claims of those mentioned above are also rejected by virtue of depending on a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 & 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of determining a plurality of payment amounts to be paid from a plurality of different payment 
Analysis: In the instant case, claim 11 (a “method of determining a plurality of payment amounts to be paid from a plurality of different payment sources to satisfy a total payment price of a single transaction between a customer and a vendor”) is directed to a process. The limitations of “storing on a point of sale [entity] vendor information and information corresponding to payment sources; storing on a mobile data storage [entity]…information associated with a first payment source and one or more additional payment sources;…execut[ing] a payment protocol and a reporting protocol, wherein the payment protocol a) identifies a first payment amount that is associated with the single transaction and to be paid by the first payment source based on a comparison the information corresponding to payment sources stored on the point of sale [entity] and information associated with a first payment source stored on the mobile data storage [entity], and b) determines one or more additional payment amounts that are associated with the single transaction and to be paid by the one or more additional payment sources, wherein the reporting protocol generates a first report, the first report comprising payment information associated with the first payment amount, wherein the first payment amount is dictated by the first payment source, wherein the one or more additional payment amounts are determined based on the first payment amount; interfacing the mobile data storage [entity] with the point of sale [entity], receiving at the mobile data storage [entity] or the point of sale [entity], a single payment authorization instruction from the customer, and in response to the single authorization instruction, automatically executing, via the mobile data storage [entity] and point of sale [entity], a plurality of separate, encrypted electronic payment transactions to transfer the first payment amount from the first payment source and transfer the one or more additional payment amounts from the one or more additional payment sources to the vendor wherein the first payment amount and the one or more additional payment amounts are, collectively, at least the total payment price without receipt of additional authorization instructions from the customer” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as the above-recited method steps, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than a point of sale terminal, a mobile processor, interacting with a mobile data storage device and a point of sale terminal, nothing in the claim precludes the steps recited in claim 11 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 11 recites an abstract idea.  
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional elements of the point of sale terminal and the mobile processor, interacting with the mobile data storage device to perform all the steps. A plain reading of FIGS. See, e.g., Apps.’ Spec., paras. [0044] (discussing generic “one or more processors”); [0046] (discussing a generic “Payment Processor”). Hence, the additional element(s) in the claims are all generic computing component(s) suitably programmed to perform their respective functions. The point of sale terminal, the mobile processor, and the mobile data storage device are also recited at a high-level of generality, e.g., as one of generic technical architectures, processors, storage devices, and terminals performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element(s) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 11 is directed to an abstract idea. 
In addition to the point of sale terminal, the mobile processor, and the mobile data storage device of independent claim 11, independent claim 1 contains the additional generic computing component of a payment system and at least one processor. 
Thus, the claims do not include additional element(s) that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the point of sale terminal (claims 1 & 11), the mobile processor (claim 11), the mobile data storage device (claims 1 & 11), the payment system (claim 1) and the at least one processor (claim 1) recited in the claims or performing the steps in the claims amount to no more than mere instructions to apply the independent claim 11 is not patent eligible, nor is independent claim 1 due to similar reasoning and rationale.
Dependent claims 2-10, 12-17 & 21-22, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2 & 12, the limitations of “The payment system of claim 1, wherein: the first payment source is an insurance provider; the payment information comprises threshold information; the threshold information comprises at least one of insurance limits, insurance usage, remaining insurance coverage, deductible information, and co-payment information associated with the first payment source; the payment protocol utilizes the threshold information while determining the first payment amount, and the first report comprises the threshold information” (claim 2) and “The method of claim 11, wherein: the first payment source is an insurance provider; the payment information comprises threshold information; the threshold information comprises at least one of insurance limits, insurance usage, remaining insurance coverage, deductible information, and co-payment information associated with the first payment source; the payment protocol utilizes the threshold information while determining the first payment amount, and the first report comprises the threshold information” (claim 12), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further 
In claims 3 & 13, the limitations of “The payment system of claim 2, wherein the payment information comprises information associated with one or more prior payment associated with one or more prior transaction, such prior payment affecting one or more threshold value, thereby affecting the value of the first payment” (claim 3) and “The method of claim 12, wherein the payment information comprises information associated with one or more prior payment associated with one or more prior transaction, such prior payment affecting one or more threshold value, thereby affecting the value of the first payment” (claim 13), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the payment information and how the one or more prior payment associated with one or more prior transaction affects one or more threshold value and the value of the first payment in a method of determining a plurality of payment amounts to be paid from a plurality of different payment sources to satisfy a total payment price of a single transaction between a customer and a vendor.
In claims 4 & 14, the limitations of “The payment system of claim 1, wherein the reporting protocol is configured to generate a second report, comprising payment information associated with at least one of the one or more additional payment sources” (claim 4) and “The method of claim 11, wherein the reporting protocol generates a second report, comprising payment information associated with at least one of the one or more additional payment sources” claim 14), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the payment protocol and the reporting protocol in a method of determining a plurality of payment amounts to be paid from a plurality of different payment sources to satisfy a total payment price of a single transaction between a customer and a vendor.
In claims 5 & 15, the limitations of “The payment system of claim 4, wherein: the first payment source is an insurance provider; the second payment source is an insurance provider; the payment information comprises threshold information; the threshold information comprises at least one of insurance limits, insurance usage, remaining insurance coverage, deductible information, and co-payment information associated with the first and second payment sources; the payment protocol utilizes the threshold information while determining the first and second payment amounts, and each of the first and second reports comprise at least a portion of the threshold information” (claim 5) and “The method of claim 14, wherein: the first payment source is an insurance provider; the second payment source is an insurance provider; the payment information comprises threshold information; the threshold information comprises at least one of insurance limits, insurance usage, remaining insurance coverage, deductible information, and co-payment information associated with the first and second payment sources; the payment protocol utilizes the threshold information while determining the first and second payment amounts, and each of the first and second reports comprise at least a portion of the threshold information” (claim 15), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the first payment source, the second payment source, the payment information, the threshold information and how the payment 
In claim 6, the limitations of “The payment system of claim 5, wherein the payment information comprises information associated with one or more prior payment associated with one or more prior transaction”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the payment information in a method of determining a plurality of payment amounts to be paid from a plurality of different payment sources to satisfy a total payment price of a single transaction between a customer and a vendor.
 In claims 7 & 16, the limitations of “The payment system of claim 4, wherein: the first payment source is an insurance provider; the second payment source is a customer account controlled by the customer; the payment information comprises a threshold information; the threshold information comprises at least one of insurance limits, insurance usage, remaining insurance coverage, deductible information, and co-payment information associated with the first payment source; the threshold information comprises payment limitation information associated with the second payment source, wherein the payment limitation information includes one or more of an account balance and credit limit; the payment protocol utilizes the threshold information while determining the first and second payment amounts, and each of the first and second reports comprise threshold information” (claim 7) and “The method of claim 14, wherein: the first payment source is an insurance provider; the second payment source is a customer account controlled by the customer; the payment information comprises threshold information; the threshold information comprises at least one of insurance limits, insurance claim 16), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the first payment source, the second payment source, the payment information, the threshold information and how the payment protocol utilizes the threshold information in a method of determining a plurality of payment amounts to be paid from a plurality of different payment sources to satisfy a total payment price of a single transaction between a customer and a vendor.
In claim 8, the limitations of “The payment system of claim 7, wherein the payment information comprises information associated with one or more prior payment associated with one or more prior transaction”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the payment information in a method of determining a plurality of payment amounts to be paid from a plurality of different payment sources to satisfy a total payment price of a single transaction between a customer and a vendor.
In claim 9, the limitations of “The payment system of claim 7, wherein the customer account is a pre-tax savings account”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the savings account in a method of 
In claims 10 & 17, the limitations of “The payment system of claim 4, wherein the mobile data storage device stores payment information associated with a third payment source, the payment protocol being configured to determine a third payment to be paid by the third payment source, and a third payment amount being associated with the current transaction” (claim 10) and “The method of claim 14, wherein the mobile data storage device stores payment information associated with a third payment source and wherein the payment protocol determines a third payment amount to be paid by the third payment source, the third payment amount being associated with the current transaction” (claim 17), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe payment information stored by the mobile data storage device, the payment protocol, a third payment, a third payment source and a third payment amount in a method of determining a plurality of payment amounts to be paid from a plurality of different payment sources to satisfy a total payment price of a single transaction between a customer and a vendor.
In claims 21-22, the limitations of “The payment system of claim 1, wherein the mobile data storage device functions as the point of sale terminal and is configured to coordinate electronic communication with each of the first payment source and the one or more additional payment sources” (claim 21) and “The method of claim 11, wherein the mobile data storage device functions as the point of sale terminal and coordinates electronic communication with each of the first payment source and the one or more additional payment sources” (claim 22), under the broadest reasonable interpretation, are further refinements of methods of organizing 
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the claims 1-17 & 21-22 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 & 21-22  rejected under 35 U.S.C. 103 as being unpatentable over Gazdzinski, U.S. Pat. 8,640,944 B1 (“Gazdzinski”) in view of Purcell et al., U.S. Pat. Pub. 2016/0042420 A1 (“Purcell”) and further in view of Kimbrell, WO 2009/017850 (“Kimbrell”).
As to claim 1, Gazdzinski teaches, suggests and discloses a “payment system configured to process a transaction between a customer and a vendor…” (see, e.g., Gazdzinski, Col. 3:20-24 (“there is still a salient need for flexible and efficient chattel management techniques and apparatus that provide the user (and in fact the facility operator) with a highly configurable and modular system that can be readily adapted to a number of different paradigms.”); Col. 9:3 (“customer”); Col. 24:34 (“seller” or vendor)) “comprising:” 
“a point of sale terminal having stored thereon vendor information and information corresponding to payment sources”. See, e.g., Gazdzinksi, Abstract (“point-of-sale locations…the mobile user apparatus is a cellular-enabled mobile device that includes a short-range radio frequency device that communicates with a point of sale apparatus, including information relating to an account of the user of the mobile apparatus that is to be charged for the payment.”); Col. 3:60; Col. 4:23, 55; Col. 5: 17, 47; Col. 6:3, 40; Col. 25:43; claims 31, 33, 38-39, 42-46 & 54 (“point of sale”).  
“a mobile data storage device having stored thereon an independent application containing payment information associated with a plurality of payment sources, an independent application containing a payment protocol, and an independent application [containing] a reporting protocol; and”. See, e.g., Gazdzinski, Abstract (“the mobile user apparatus [mobile data storage device] is a cellular-enabled mobile device…the information stored on the mobile device is further configured to receive transaction data wirelessly in return [having stored thereon payment information]”); Col. 3:31-36 (“a mobile device enabled for wireless payment is disclosed…the device includes:…at least one commerce transaction-related application computer program [independent application containing payment information, independent application containing a payment protocol, and an independent application with a reporting protocol due to the “at least one” commerce transaction-related application computer program] configured to run on the processor”); claims 1, 14, 21-22 & 37 (same, claims 21-22 & 37 describing the at least one commerce transaction-related application computer program as an applet or window that can be instantiated to permit the user to enter user-specific authentication information or a Java-based application or (another) at least one commerce transaction related application computer program, which can be an independent application containing payment information, a/for a payment protocol or reporting protocol); Col. 3:41-50 (“the mobile device is encoded with information specific to a user of the mobile device, the information associated with a specific pre-existing financial account, and enabling the user to use the mobile device to pay for the goods or services and obviate the user from having to carry other forms or sources of payment on their person [mobile data storage device having stored thereon an independent application containing payment information associated with a plurality of payment sources]”); Col. 5:31, Col. 17:19-20, Col. 21:60 (“payment method [a payment protocol]”); Col. 19:27-40 (“the kiosk may be fitted with a card reader [e.g., payment protocol]”); Col. 20:21-26 (“reducing overhead costs associated with setting up and managing the trust, since electronic transactions/reporting are often more cost efficient that manual performance (such as by employees interacting with various entities in person or over the telephone or via mail) [a reporting protocol, e.g. used by an RFID device].”).
“at least one processor capable of executing the payment protocol and the reporting protocol, wherein”. See, e.g., Gazdzinksi, Col. 3:31-36 (“In one embodiment, the device includes: a cellular wireless interface; a global positioning system (GPS)-a processor [at least one processor]; at least one commerce transaction-related application computer program [a payment protocol and a reporting protocol] configured to run on the processor”); see disclosures for “payment protocol” and “reporting protocol” immediately above as well. 
“the mobile data storage device is configured to receive information corresponding to the transaction and information corresponding to the vendor from the point of sale terminal”. See, e.g., Gazdzinski, Abstract (“the mobile device is further configured to receive transaction data wirelessly in return”); Col. 6:62-65 (“the mobile device is further configured to use the GPS receiver for provision of location data associated with a particular location relating to the transaction for the goods or services.”); claim 45 & 54 (same disclosure); Abstract (“the mobile user apparatus is a cellular-enabled mobile device that includes a short-range radio frequency device that communicates with a point of sale apparatus, including information relating to an account of the user of the mobile apparatus that is to be charged for the payment.”); Col. 3:60; Col. 4:23, 55; Col. 5: 17, 47; Col. 6:3, 40; Col. 25:43; claims 31, 33, 38-39, 42-46 & 54 (receiving transaction/merchant/vendor information from the “point of sale of goods or serves [e.g., vendor]” having an interrogation or reader apparatus).
“the payment protocol is configured to electronically execute separate, encrypted payment transactions with the first payment source for the first payment amount and with the one or more additional payment sources for the one or more payment amounts, respectively, wherein one of the payment transactions occurs when the mobile data storage device and the point of sale terminal are in proximity to one another and another of the payment transactions occurs when mobile data storage devices and the point of sale terminal are not in proximity to one another”. See, e.g., Gazdzinski, Abstract (“the mobile user apparatus is a cellular-enabled mobile device that includes a short-range radio frequency device that communicates with a point of sale apparatus, including information relating to an account of the user of the mobile apparatus that is to be charged for the payment.”); Col. 3:57-64 (“allowing the user to use the mobile user device to wirelessly pay for at least one of goods or services by placing the mobile user device in proximity to an interrogation or reader apparatus at a point of sale of said goods or services, and the short range radio frequency obviates the user from having to carry at least one other currency or payment source on their person”); Col. 4:15-23 (“the smart-phone configured to be encoded with information relating to at least one of an existing credit or debit or prepaid account associated with a user of the smart-phone; and enabling encoding of the smart-phone by the user with said information [e.g., encryption]. In one variant, the encoded smart-phone with radio frequency device is configured to, when placed in proximity to an interrogation or reader apparatus disposed at a point of sale of goods or services, allow: the user to use the smart-phone to conduct a wireless payment transaction”); Col. 4:47-57 (same); Col. 5:15-19, 42-48 (same); Col. 6:1-28, 29-43 (same); Col. 25:41-47 (same); claims 31, 33, 38-39, 42-46 & 54 (same).
“the reporting protocol is configured to generate a first report, the first report comprising payment information associated with a first payment, wherein the first payment amount is an amount to be paid by the first payment source; and”. See, e.g., Gazdzinski, Col. 3:54-Col. 4:2, Col. 6:43-48 (“the radio frequency device comprises a passive radio frequency identification device [also the reporting protocol or utilizing the reporting protocol] configured to utilize radio frequency energy incident thereon and a reply [a first report], the reply including at least a portion of the payment information [the first report comprising payment information associated with a first payment]”); Col. 19:27-44 (“the kiosk may be fitted with a card reader adapted to receive cards pre-encoded ("pre-paid") with a given monetary value [first payment source, e.g., pre-paid/encoded cards]. For example, as is well known, cards bearing magnetic media may be encoded at a remote terminal after the user deposits a given amount of currency [first payment source, e.g., payment card, loaded with the first payment amount]. Such cards are currently employed, for example, in libraries where photocopy machines are present, or for telecommunications services [first payment source, e.g., card]. In the present context, the user might deposit a comparatively large amount of currency at the encoding terminal to encode or pre-pay for the deposited amount. Subsequent insertions of the card into the card reader read the encoded data (correlating to a currency balance remaining), subtract the amount of the current transaction, and then recode the card commensurate with the remaining balance [wherein the first payment amount is an amount to be paid by the first payment source, e.g., amount of current transaction paid by the card]. In this fashion, the user may avoid having to carry currency or change each time they wish to use the terminal; rather, they simply swipe or insert/retract the card from the reader/encoder, thereby automatically debiting the card [same].”). 
“the mobile data storage device is configured to electronically interface with a point of sale terminal and to execute the separate, encrypted payment transactions of the payment protocol in conjunction with the point of sale terminal to electronically transfer the first payment amount from the first payment source and transfer the one or more additional payment amounts from the one or more additional payment sources to the vendor...” See, e.g., Gazdzinksi, Abstract (“A mobile user apparatus and associated methods useful for conducting and enabling payment transactions wirelessly, such as at point-of-sale locations.”); Col. 3:55-61 (“In one variant, the mobile user device is configured to be encoded [e.g., encrypted] with payment information specific to the user and allowing the user to use the mobile user device to wirelessly pay for at least one of goods or services by placing the mobile user device in proximity to an interrogation or reader apparatus at a point of sale of said goods or services”); Col. 5:42-48, Col. 6:34-40 (same); Col. 4:52-56 (“the encoded smart-phone with radio frequency device is configured to, when placed in proximity to an interrogation or reader apparatus disposed at a point of sale of goods or services, allow: the user to use the smart-phone to conduct a wireless payment transaction”); Col. 5:15-19 (same disclosure); Col. 25:43-47 (“The user may also be presented with POS (point of sale) options at the POD for these or other goods/services, such as flight insurance, chattel shipment insurance, MP3 or music downloads, or even carrier-authorized replacement chattels for those being surrendered by the user.”).
However, Gazdzinski does not specifically or expressly disclose the below recited limitations of claim 1. Nonetheless, Purcell cures these deficiencies as shown below.
“the payment protocol is configured to determine a first payment source of the plurality of payment sources based on the information corresponding to one or more of the transaction or the vendor but independent from the total purchase price”. See, e.g., Purcell, para. [0030] (“The contribution amount represents the other participant's contributions to the purchase of the items associated with the payment transaction. An account associated with the first participant receives the contribution amount. The first participant completes the payment transaction on ecommerce website using a payment card or other source of money (e.g., a bank account).”).
“the payment protocol is configured to determine a first payment amount associated with the transaction that is less than the total purchase price based on a pairing of at least one of the plurality of payment sources stored on the mobile data storage device and at least one of the payment sources stored on the point of sale terminal”. See, e.g., Purcell, para. [0031] (“(g) initiating, by the ecommerce chat server, a purchase transaction for the at least one purchasable item included in the at least one view; (h) receiving payment information for the purchase transaction; receiving, from the ecommerce website, a total purchase amount for the purchase transaction initiated by the first participant; (i) receiving, from a secure payment system, the first payment information that the first participant paid a first amount, wherein the first amount is less than the total purchase amount; (j) determining that the first amount is less than the total purchase price amount; (k) calculating a difference between the first amount and the total purchase price.”); claims 8, 17 & 20 (same disclosure of determining that the first amount is less than the total purchase price amount); [0030] (payment sources); see disclosures from Gazdzinski about payment sources stored on the mobile data storage device and on the point of sale terminal, as disclosed above.
“the payment protocol is configured to determine one or more additional payment sources of the plurality of payment sources and one or more additional payment amounts associated with the transaction based directly or indirectly on the first payment amount”. See, e.g., Purcell, paras. [0030] & [0082] (“The first participant completes the payment or other source of money (e.g., a bank account). In some embodiments, the first participant completes the payment transaction and then receives contributions from the other participants for the completed transaction [determining one or more additional payment sources of the plurality of payment sources and one or more additional payment amounts associated with the transaction based directly or indirectly on the first payment amount].”).
“the payment protocol is configured to determine that the first payment amount and the one or more additional payment amounts equal the total purchase price”. See, e.g., Purcell, para. [0031] (“(g) initiating, by the ecommerce chat server, a purchase transaction for the at least one purchasable item included in the at least one view; (h) receiving payment information for the purchase transaction; receiving, from the ecommerce website, a total purchase amount for the purchase transaction initiated by the first participant; (i) receiving, from a secure payment system, the first payment information that the first participant paid a first amount, wherein the first amount is less than the total purchase amount; (j) determining that the first amount is less than the total purchase price amount; (k) calculating a difference between the first amount and the total purchase price; (1) transmitting, to the first client computer device and the second client computer device, the calculated difference; (m) receiving, from the secure payment system, the second payment information that the second participant paid a second amount; (n) determining that the second amount is equal to the calculated difference based on the second payment information; and (o) completing the purchase transaction based on the determination
“the payment protocol is configured to electronically execute separate encrypted payment transactions with the first payment source for the first payment amount and with the one or more additional payment sources for more additional payment amounts, respectively”. See Purcell, para. [0031] cited immediately above.
“the mobile data storage device is configured to electronically interface with a point of sale terminal and to execute the separate, encrypted payment transactions of the payment protocol in conjunction with the point of sale terminal to electronically transfer the first payment amount from the first payment source and transfer the one or more additional payment amounts from the one or more additional payment sources to the vendor wherein the first payment amount and the one or more additional payment amounts are, collectively, at least the total purchase price”. See, e.g., Purcell, para. [0031] cited above, specifically “(k) calculating a difference between the first amount and the total purchase price; (1) transmitting, to the first client computer device and the second client computer device, the calculated difference; (m) receiving, from the secure payment system, the second payment information that the second participant paid a second amount; (n) determining that the second amount is equal to the calculated difference based on the second payment information; and (o) completing the purchase transaction based on the determination.”).
Therefore, it would have been obvious for one ordinary skilled in the art to apply the teaching, suggestion and/or motivation of calculating various purchase amounts with respect to a total purchase amount, from Purcell, to the usage of a mobile data storage device in a payment system, from Gazdzinski to teach, suggest and disclose most of the limitations of claim 1.
However, to the extent that Gazdzinksi, as discussed above, teaches, suggests and discloses a “mobile data storage device having stored thereon an independent application containing payment information associated with a plurality of payment sources, an independent application containing a payment protocol, and an independent application [containing] a reporting protocol” (in particular at least one commerce transaction-related application computer program that contains payment information associated with a plurality of payment sources, and payment protocol and reporting protocol functions), Kimbrell further teaches, suggests and discloses independent applications stored on a mobile data storage device. See, e.g., Kimbrell, para. [0026] (“The cleanup routine 103 may be a part of the contacts application 104, for example a plug-in, or it may be a separate software application. In embodiments where the cleanup routine 103 is a separate program application, the cleanup routine 103 may operate independently or may operate in coordination with the contacts application 104.”).
Thus, it would have been obvious for one ordinary skilled in the art to apply the teaching, suggestion and/or motivation of having independent applications performing different functions or storing different data stored on a mobile data storage device from Kimbrell with the above disclosures from Gazdzinski and Purcell in order to teach, suggest and disclose all of the limitations of claim 1.
As to claim 11, and for the same reasons as set forth above, Gazdzinski in view of Purcell and further in view of Kimbrell also teaches, suggests and discloses a “method of determining a plurality of payment amounts to be paid from a plurality of different payment sources to satisfy a total payment price of a single transaction between a customer and a vendor” (see, e.g., Gazdzinski, Abstract (“A mobile user apparatus and associated methods useful for conducting and enabling payment transactions wirelessly, such as at point-of-sale locations.”); , a method of causing enabling of a cellular-enabled smart-phone for wireless payment for at least one of goods or services is disclosed”); Purcell, Abstract (“The methods…described herein may…allow[] multiple participants [customer(s)] in diverse locations to participate in an ecommerce transaction…[with] an ecommerce website [vendor]…[to satisfy] a total purchase amount for the purchase transaction”)) “the method comprising:”
“storing on a point of sale terminal vendor information and information corresponding to payment sources”. See Gazdzinski, Purcell & Kimbrell above for the identical limitations in claim 1.
“storing on a mobile data storage device via a mobile processor information associated with a first payment source and one or more additional payment sources; and” See Gazdzinski, Purcell & Kimbrell above for the nearly identical limitations in claim 1 (and one or more additional payment sources covered by the “plurality of payment sources” disclosures in Gazdzinski); see also Col. 8:29-38 (describing mobile processor); claim 1 (processor of a mobile device or mobile processor).
“utilizing the mobile processor to execute a payment protocol and a reporting protocol, wherein the payment protocol”. See Gazdzinski, Purcell & Kimbrell above for the identical limitations in claim 1.
“a) identifies a first payment amount that is associated with the single transaction and to be paid by the first payment source based on a comparison the information corresponding to payment sources stored on the point of sale terminal and information associated with a first payment source stored on the mobile data storage device, and”. See 
“b) determines one or more additional payment amounts that are associated with the single transaction and to be paid by the one or more additional payment sources,”. See Gazdzinski, Purcell & Kimbrell above for the identical limitations in claim 1, e.g., Purcell, paras. [0030]-[0031].
“wherein the reporting protocol generates a first report, the first report comprising payment information associated with the first payment amount,”. See Gazdzinski, Purcell & Kimbrell above for the identical limitations in claim 1.
“wherein the first payment amount is dictated by the first payment source, wherein the one or more additional payment amounts are determined based on the first payment amount”. See Gazdzinski, Purcell & Kimbrell above for the identical limitations in claim 1, e.g., Purcell, paras. [0030]-[0031].
“interfacing the mobile data storage device with the point of sale terminal.” See Gazdzinski, Purcell & Kimbrell above for the identical limitations in claim 1.
“receiving at the mobile data storage device or the point of sale terminal, a single payment authorization instruction from the customer, and”. See Gazdzinski, Purcell & Kimbrell above for the identical limitations in claim 1, e.g., Purcell, para. [0044] (request for PIN authorization from a user to be approved by an issuer).
“in response to the single authorization instruction, automatically executing, via the mobile data storage device and point of sale terminal, a plurality of separate, encrypted electronic payment transactions to transfer the first payment amount from the first payment source and transfer the one or more additional payment amounts from the See Gazdzinski, Purcell & Kimbrell above for the identical limitations in claim 1, e.g., Purcell, para. [0030]-[0031].
As to claims 2 & 12, Gazdzinski in view of Purcell and further in view of Kimbrell teaches, suggests and discloses all the limitations of claims 1 & 11, as shown above, which claims 2 & 12 respectively depend from. Gazdzinski in view of Purcell and further in view of Kimbrell further teaches, suggests and discloses the limitations recited by claims 2 & 12 of “wherein: the first payment source is an insurance provider; the payment information comprises threshold information; the threshold information comprises at least one of insurance limits, insurance usage, remaining insurance coverage, deductible information, and co-payment information associated with the first payment source; the payment protocol utilizes the threshold information while determining the first payment amount, and the first report comprises the threshold information”. See, e.g., Gazdzinski, Col. 13:51-57 (“As can be appreciated, the analysis/display functionality of the module 110 may also be provided by or integrated with another device. For example, so as to reduce clutter or space requirements, an existing device such as a Fedex or Airborne drop box, ATM machine, Internet or WiFi kiosk, flight insurance kiosk [insurance provider], etc. may be used as the parent platform [first payment source] for the reader 108 and/or module 110 [thus, the first payment source is an insurance provider].”); Col. 25:41-47 (“Other services may comprise, e.g., cleaning, repair, maintenance, testing, etc. of the chattel, registration in a database, etc. The user may also be presented with POS (point of sale) options at the POD [first payment source] for these or other goods/services, such as flight insurance, chattel shipment insurance [the first payment source is an insurance provider]”); Col. 21:5-12 (“In another variant, the kiosk may be equipped to generate photographic, IR, X-ray, spectrographic, or even holographic images of the chattel [payment information] for, e.g., (1) electronic transmission to the user at the destination, such as where merely the appearance or other attribute of the device is important or sufficient; (ii) for a security or "purchase receipt" record of what was actually deposited at the kiosk, e.g., for insurance policy claim use or loss claims against the carrier [the payment information comprises threshold information; the threshold information comprises at least one of insurance limits, insurance usage, remaining insurance coverage, deductible information, and co-payment information associated with the first payment source and the first report comprises threshold information, e.g. the security or “purchase receipt” record comprising these generated images/data]”); Col. 19:27-40 (“the kiosk may be fitted with a card reader adapted to receive cards pre-encoded ("pre-paid") with a given monetary value. For example, as is well known, cards bearing magnetic media may be encoded at a remote terminal after the user deposits a given amount of currency. Such cards are currently employed, for example, in libraries where photocopy machines are present, or for telecommunications services [payment protocol]. In the present context, the user might deposit a comparatively large amount of currency at the encoding terminal to encode or pre-pay for the deposited amount. Subsequent insertions of the card into the card reader read the encoded data (correlating to a currency balance remaining), subtract the amount of the current transaction, and then recode the card commensurate with the remaining balance [the payment protocol utilizes the threshold information while determining the first payment amount, e.g., the payment protocol of the card can utilize the threshold information, e.g., images and insurance record data generated by the kiosk, while determining the first payment amount, e.g. insurance cost for the items]
As to claims 3 & 13, Gazdzinski in view of Purcell and further in view of Kimbrell teaches, suggests and discloses all the limitations of claims 2 & 12, as shown above, which claims 3 & 13 respectively depend from. Gazdzinski in view of Purcell and further in view of Kimbrell further teaches, suggests and discloses the limitations recited by claims 3 & 13 of “wherein the payment information comprises information associated with one or more prior payment associated with one or more prior transaction, such prior payment affecting one or more threshold value, thereby affecting the value of the first payment”. See, e.g., Gazdzinski, Col. 19:27-40 (“the kiosk may be fitted with a card reader adapted to receive cards pre-encoded ("pre-paid") with a given monetary value. For example, as is well known, cards bearing magnetic media may be encoded at a remote terminal after the user deposits a given amount of currency. Such cards are currently employed, for example, in libraries where photocopy machines are present, or for telecommunications services. In the present context, the user might deposit a comparatively large amount of currency at the encoding terminal to encode or pre-pay for the deposited amount. Subsequent insertions of the card into the card reader read the encoded data (correlating to a currency balance remaining), subtract the amount of the current transaction, and then recode the card commensurate with the remaining balance [wherein the payment information comprises information associated with one or more prior payment associated with one or more prior transaction, e.g. prior payments with prior procedures using the card, such prior payment affecting one or more threshold value, e.g., the total or given amount of currency initially deposited, thereby affecting the value of the first payment e.g., subtracting the amount of the current transaction and recording the card commensurate with the remaining balance].”).   
As to claims 4 & 14, Gazdzinski in view of Purcell and further in view of Kimbrell teaches, suggests and discloses all the limitations of claims 1 & 11, as shown above, which the reporting protocol is configured to generate a second report, comprising payment information associated with at least one of the one or more additional payment sources” (claim 4) and “wherein the reporting protocol generates a second report, comprising payment information associated with at least one of the one or more additional payment sources” (claim 14). See above-cited portions of Gazdzinski for reports and similar limitations in claims 3 & 13; see also Purcell, paras. [0030]-[0031] & [0082] on payment sources.
As to claims 5 & 15, Gazdzinski in view of Purcell and further in view of Kimbrell teaches, suggests and discloses all the limitations of claims 4 & 14, as shown above, which claims 5 & 15 respectively depend from. Gazdzinski in view of Purcell and further in view of Kimbrell further teaches, suggests and discloses the limitations recited by claims 5 & 15 of “wherein: the first payment source is an insurance provider; the second payment source is an insurance provider; the payment information comprises threshold information; the threshold information comprises at least one of insurance limits, insurance usage, remaining insurance coverage, deductible information, and co-payment information associated with the first and second payment sources; the payment protocol utilizes the threshold information while determining the first and second payment amounts, and each of the first and second reports comprise at least a portion of the threshold information”. See 
As to claim 6, Gazdzinski in view of Purcell and further in view of Kimbrell teaches, suggests and discloses all the limitations of claim 5, as shown above, which claim 6 depends from. Gazdzinski in view of Purcell and further in view of Kimbrell further teaches, suggests and discloses the limitations recited by claim 6 of “wherein the payment information comprises information associated with one or more prior payment associated with one or more prior transaction”. See above-cited portions of Gazdzinski for the identical limitation (“wherein the payment information comprises information associated with one or more prior payment associated with one or more prior transaction”) in claims 3 & 13. 
As to claims 7 & 16, Gazdzinski in view of Purcell and further in view of Kimbrell teaches, suggests and discloses all the limitations of claims 4 & 14, as shown above, which claims 7 & 16 respectively depend from. Gazdzinski in view of Purcell and further in view of Kimbrell further teaches, suggests and discloses the limitations recited by claims 7 & 16 of “wherein: the first payment source is an insurance provider; the second payment source is a customer account controlled by the customer; the payment information comprises a threshold information; the threshold information comprises at least one of insurance limits, insurance usage, remaining insurance coverage, deductible information, and co-payment information associated with the first payment source; the threshold information comprises payment limitation information associated with the second payment source, wherein the payment limitation information includes one or more of an account balance and credit limit; the payment protocol utilizes the threshold information while determining the first and second payment amounts, and each of the first and second reports comprise threshold information” (claim 7) and “wherein: the first payment source is an insurance provider; the second payment source is a customer account controlled by the customer; the payment information comprises threshold information; the claim 16). See Gazdzinski, Col. 3:44 (“pre-existing financial account [savings account]”); Col. 4:18-19 (“existing credit or debit or prepaid account associated with a user [savings account]”), and for “the threshold information comprises account balance information associated with the second payment source”, see Gazdzinski, Col. 19:36-40 (“Subsequent insertions of the card into the card reader read the encoded data (correlating to a currency balance remaining), subtract the amount of the current transaction, and then recode the card commensurate with the remaining balance.”), and swap “the first payment amount” and “the first report” in claims 2 & 12 for “the first and second payment amounts” and “each of the first and second reports”; see Purcell, paras. [0030] & [0082] (“The first participant completes the payment transaction on ecommerce website [226] using a payment card or other source of money (e.g., a bank account).”).
As to claim 8, Gazdzinski in view of Purcell and further in view of Kimbrell teaches, suggests and discloses all the limitations of claim 7, as shown above, which claim 8 depends from. Gazdzinski in view of Purcell and further in view of Kimbrell further teaches, suggests and discloses the limitations recited by claim 8 of “wherein the payment information comprises information associated with one or more prior payment associated with one or more prior transaction”. See above-cited portions of Gazdzinski for the identical limitation (“wherein the 
As to claim 9, Gazdzinski in view of Purcell and further in view of Kimbrell teaches, suggests and discloses all the limitations of claim 7, as shown above, which claim 9 depends from. Gazdzinski in view of Purcell and further in view of Kimbrell further teaches, suggests and discloses the limitations recited by claim 9 of “wherein the customer account is a pre-tax savings account”. See, e.g., Gazdzinski, Col. 3:44 (“pre-existing financial account [pre-tax savings account, e.g. a savings account existing before taxes are assessed]”); Col. 4:18-19 (“existing credit or debit or prepaid account associated with a user [pre-tax savings account for same reasons as above]”).
As to claims 10 & 17, Gazdzinski in view of Purcell and further in view of Kimbrell teaches, suggests and discloses all the limitations of claims 4 & 14, as shown above, which claims 10 & 17 respectively depend from. Gazdzinski in view of Purcell and further in view of Kimbrell further teaches, suggests and discloses the limitations recited by claims 10 & 17 of “wherein the mobile data storage device stores payment information associated with a third payment source, the payment protocol being configured to determine a third payment to be paid by the third payment source, and a third payment amount being associated with the current transaction” (claim 10) and “wherein the mobile data storage device stores payment information associated with a third payment source and wherein the payment protocol determines a third payment amount to be paid by the third payment source, the third payment amount being associated with the current transaction” (claim 17). See above-cited portions of Gazdzinski for similar limitations in claim 1, but swap “first” for “third” because multiple payments/reports can see, e.g., Gazdzinski Col. 19:27-40).
As to claims 21 & 22, Gazdzinski in view of Purcell and further in view of Kimbrell teaches, suggests and discloses all the limitations of claims 1 & 11, as shown above, which claims 21 & 22 respectively depend from. Gazdzinski in view of Purcell and further in view of Kimbrell further teaches, suggests and discloses the limitations recited by claims 21 & 22 of “wherein the mobile data storage device functions as the point of sale terminal and is configured to coordinate [or and coordinates] electronic communication with each of the first payment source and the one or more additional payment sources.” See, e.g., Gazdzinski, Col. 25:43-47 (“The user may also be presented with POS (point of sale) options at the POD for these or other goods/services, such as flight insurance, chattel shipment insurance, MP3 or music downloads, or even carrier-authorized replacement chattels…surrendered by the user.”); Abstract; Col. 3:60; Col. 4:23, 55; Col. 5: 17, 47; Col. 6:3, 40; Col. 25:43; claims 31, 33, 38-39, 42-46 & 54 (“point of sale”); see Purcell, paras. [0030]-[0031] (payment sources and their owners able to communicate via a chat session).
Response to Arguments
As to the 35 U.S.C. 101 Rejections, and in response to Applicant’s general assertions on pages 11-12 of the Amendment that the rejection under 35 U.S.C. 101 of should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 11 (a “method of determining a plurality of payment amounts to be paid from a plurality of different payment sources to satisfy a total payment price of a single transaction between a customer and a vendor”) is directed to a process. The limitations of “storing on a point of sale [entity] vendor information and information corresponding to payment sources; storing on a mobile data storage [entity]…information associated with a first payment source and one or more additional payment sources;…execut[ing] a payment protocol and a reporting protocol, wherein the payment protocol a) identifies a first payment amount that is associated with the single transaction and to be paid by the first payment source based on a comparison the information corresponding to payment sources stored on the point of sale [entity] and information associated with a first payment source stored on the mobile data storage [entity], and b) determines one or more additional payment amounts that are associated with the single transaction and to be paid by the one or more additional payment sources, wherein the reporting protocol generates a first report, the first report comprising payment information associated with the first payment amount, wherein the first payment amount is dictated by the first payment source, wherein the one or more additional payment amounts are determined based on the first payment amount; interfacing the mobile data storage [entity] with the point of sale [entity], receiving at the mobile data storage [entity] or the point of sale [entity], a single payment authorization instruction from the customer, and in response to the single authorization instruction, automatically executing, via the mobile data storage [entity] and point of sale [entity], a plurality of separate, encrypted electronic payment transactions to transfer the first payment amount from the first payment source and transfer the one or more additional payment amounts from the one or more additional payment sources to the vendor wherein the first payment amount and the one or more additional payment amounts are, collectively, at least the total payment price without receipt of additional authorization instructions from the customer” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as the above-recited method steps, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than a point of sale terminal, a mobile processor, interacting with a mobile data storage device and a point of sale terminal, nothing in the claim precludes the steps recited in claim 11 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claims 1 & 11 recite an abstract idea, contrary to Applicants’ arguments on pages 11-12 of the Amendment that the claims fail to recite a judicial exception, because they do.
For these reasons and those stated in the rejection above, the rejection of pending claims 1-17 & 21-22 under 35 U.S.C. 101 is maintained by the Examiner.
As to the 35 U.S.C. 103 rejection, and in response to Applicant’s arguments made on page 12, the arguments have been rendered moot in light of the new grounds of rejection (under 35 U.S.C. 103), which cite the new prior art reference of Kimbrell, WO 2009/017850 (“Kimbrell”). Thus, claims 1-17 & 21-22 stand rejected under 35 U.S.C. 103, as further detailed and discussed above.
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Dickelman, U.S. Pat. Pub. 2009/0144165 A1 – for disclosing subject matter similar to the present claims, e.g., “computer-automated devices, systems and methods relating to data processing involving accounting records, and as an example, to systems and methods for automated computer systems and networks implemented as may be found in a control center of a financial institution” (para. [0002]).
Sager, U.S. Pat. Pub. 2003/0236747 A1 – for disclosing subject matter similar to the present claims, e.g., “method and system is provided for convergence of multiple independent applications into a single payment vehicle” (Abstract).
                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/T.T.H./Examiner, Art Unit 3695
January 6, 2022
                                                                                                                                                                                                    
 /CHRISTOPHER BRIDGES/ Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/7/2021